AO 2451 (Rev. 11/16) Judgment in a Criminal Case for a Petty Offense
Sheet }

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA Judgment in a Criminal Case
(For a Petty Offense)

Vv.
HAWKINS, ROBERT O EDCR20-00032-KK
Case No. CC15 7774544

USM No.
Rebecca Abel, DFPD

Defendant’s Attommey

 

THE DEFENDANT: HAWKINS, ROBERT O

 

i THE DEFENDANT pleaded guilty Cl nolo contendere to count(s) One
Ol THE DEFENDANT was found guilty on counl(s) 7 _

The defendant is adjudicated guilty of these offenses:

.litle & Section Nature of Offense — Offense Ended. Count
43 CFR 8341-1(d) Reckless Driving 06/21/2019 One
CVC 23103(a)

The defendant is sentenced as provided in pages 2 through _- tLe of this judgment.

C] THE DEFENDANT was found not guilty on count(s)

 

CL] Count(s) / C) is UO are dismissed on the motion of the United States.

7

residence. or mailing address until all fines. restitution, costs, and special assessments imposed by this judgment are fu

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
ont r $ , 5 : : eu Dale.
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstg

   
 

Last Four Digits of Defendant's Soc. Sec. No.: 9331 February 6, 2020

Defendant’s Year of Birth: ‘1996 | l

City and State of Defendant's Residence:

VICTORVILLE, CA

 

Date of Imposition of Judgment
eee,

    
 

 

Signature of} udge

 

 

[ee
Kenly Kiya Kato, United States Magistrate Judge “2 ——

Name and Title of Judge
7 " |

 

 

Date
; “AO 2451 (Rev. 11/16) Judgment in.a Criminat Case for a Petty Offense
: Sheet 3 — Criminal Monetary Penalties
DEFENDANT: HAWKINS, ROBERT O

CASE NUMBER: CC15 7774544. EDCR20-00032-KK
CRIMINAL MONETARY PENALTIES

Judgment—-Page 2s __

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 4.

Assessment Fine Restitution Processing Fee
TOTALS $5.00 $0.00 $0.00 $0.00
Q The determination of restitution is deferred until __. An Amended Judgment in a Criminal Case (AQ 245C) will be

entered afler such determination.
Q) The defendant must make restitution (including community restitution) to the following payces in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned ayment, unless specified
otherwise in the priority order or percentage pa yment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid in full prior to the United States receiving payment.

Name of Payee Total Loss**

       

 

TOTALS $ 0.00 § 0.00

 

Cl Restitution amount ordered pursuant to plea agreement $

CQ) The defendant must pay interest on restitution or a fine of more than $2,500, unless the fine or restitution is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 4 may be subject
io penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

{} The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
[1 the interest requirement is waived for fine [ restitution.

(1 the interest requirement forthe (1 fine restitution is modified.as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22,
** Findings for the total amount of losses are required under Chapters 109A. 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
AQ 245] (Rev, 11/16) Judgment in a Criminal Case for a Petty Offense
Sheet 4 — Schedule of Payments

 

 

 

Judgment — Page 3 of 8
DEFENDANT: HAWKINS, ROBERT O
CASE NUMBER: CC15 7774544 EDCR20-00032-KK.
SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties are due as follows:
A Lump sum payment of $ due immediately, balance due

(1 notlaterthan _ or

{ inaccordance with O C, OF D.  E,or 1 F below); or

 

[i Payment to begin immediately (may be combined with © C, O D,or OF below); or
C (1 Paymentinequal == ss (e.g, weekly, monthly, quarterly) installmentsof $ ====—————__sovera period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or
D (© Paymentinequal _ (eg., weekly, monthly, quarterly) installments of $ __ _ over a period of
_ (e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to

aterm of supervision; or

E (© Payment during the term of probation will commence within ____ (e.g., 30 or 60 days) after release from

imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time: or

Fw Special instructions regarding the payment of criminal monetary penalties:

Total criminal monetary penalties in the amount of $25.00 are due by 2/6/20, payable to:
United States District Court

255 E. Temple Ste., Ste. 1178

Los Angeles, CA 90012

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of
Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

O Joint and Several

Defendant and Co-Defendant Names, Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate. ,

[] The defendant shall pay the cost of prosecution.
[J] The defendant shall pay the following court cost(s); 0.00

[1 The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA assessinent, (8) penalties, and (9) costs, including cost of prosecution an

court costs.
